SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

346
CA 11-01966
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF THE TRUST UNDER THE AGREEMENT
OF HELEN W. RIVAS, AS DONOR, THE UNIVERSITY OF
ROCHESTER, AS DONEE.
----------------------------------------------                   ORDER
BANK OF AMERICA, N.A., SUCCESSOR TO SECURITY
TRUST COMPANY OF ROCHESTER, TRUSTEE,
PETITIONER-RESPONDENT;

UNIVERSITY OF ROCHESTER, RESPONDENT-APPELLANT.


THE WOLFORD LAW FIRM LLP, ROCHESTER (MICHAEL R. WOLFORD OF COUNSEL),
FOR RESPONDENT-APPELLANT.

CHAMBERLAIN D’AMANDA, OPPENHEIMER & GREENFIELD LLP, ROCHESTER (EDWARD
C. RADIN OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from a decree (denominated order) of the Surrogate’s
Court, Monroe County (Edmund A. Calvaruso, S.), entered January 5,
2011. The decree disallowed the proposed investment of the trust
assets in respondent’s long term investment pool.

     It is hereby ORDERED that the decree so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court